Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Subjex Corporation does hereby certify that: (a) the Annual Report on Form 10-KSB/A of Subjex Corporation for the year ended December 31, 2007(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Subjex Corporation Date: September 12, 2008 By: /s/Andrew D. Hyder Andrew D. Hyder President, Chief Executive Officer, Chief Financial Officer, Director and Principal Accounting Officer
